—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) a fact-finding order of the Family Court, Queens County (Bogacz, J.), dated March 20, 1998, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, grand larceny in the fourth degree, and menacing in the third degree, and (2) an order of disposition of the same court, dated April 29, 1998, which, upon the fact-finding order, Adjudged him to be a juvenile delinquent, and placed him with the New York State Office of Children and Family Services for a period of 18 months. The appeals bring up for review the denial without a hearing, of that branch of the appellant’s omnibus motion which was to suppress identification testimony.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the matter is remitted to the Family Court, Queens County, to hear and report on that branch of the appellant’s omnibus motion which was to suppress identification testimony, and the appeal from the order of disposition is held in abeyance in the interim. The Family Court, Queens County, is to file its report with all convenient speed.
While in a patrol car canvassing an area with a police officer, the complainant identified the appellant as one of the individuals who robbed him. It is well established that canvassing a crime area in a police car is an identification procedure undertaken at the deliberate direction of the State (see, People v Dixon, 85 NY2d 218, 223). Consequently, the Family Court erred in denying the appellant’s request for a Wade hearing (see, People v Alers, 234 AD2d 310; People v Robles, 227 AD2d 309). Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.